                                             Case 3:19-cv-07897-LB Document 37 Filed 01/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       PACIFIC COAST FEDERATION OF                        Case No. 19-cv-07897-LB
                                           FISHERMEN'S ASSOCIATIONS, et al.,
                                  12
Northern District of California




                                                         Plaintiffs,
 United States District Court




                                                                                              ORDER GRANTING MOTION TO
                                  13                                                          INTERVENE
                                                  v.
                                  14                                                          Re: ECF No. 17
                                           WILBUR ROSS, et al.,
                                  15
                                                         Defendants.
                                  16

                                  17                                            INTRODUCTION

                                  18        The plaintiffs, a group of environmental organizations, sued the National Marine Fisheries

                                  19   Service, the Fish and Wildlife Service, and their officials (collectively, the “federal defendants”),

                                  20   challenging the agencies’ adoption of biological opinions regarding the effects of two water

                                  21   projects on endangered species.1 The two water projects at issue are the Central Valley Project and

                                  22

                                  23
                                       1
                                        Compl. – ECF No. 1 at 1 (¶ 1). The plaintiffs are six environmental organizations: (1) Pacific Coast
                                  24   Federation of Fishermen’s Associations; (2) Institute for Fisheries Resources; (3) Golden State Salmon
                                       Association; (4) Natural Resources Defense Council, Inc.; (5) Defenders of Wildlife; (6) Bay.Org d/b/a
                                  25   The Bay Institute. Id. at 5–10 (¶ 14–20). The named individual defendants are Secretary of Commerce
                                       Wilbur Ross, Assistant Administrator for Fisheries Chris Oliver, Secretary of Interior David
                                  26   Bernhardt, and Acting Director of the Fish and Wildlife Service Margaret Everson.
                                  27   Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                       generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 19-cv-07897-LB
                                                 Case 3:19-cv-07897-LB Document 37 Filed 01/27/20 Page 2 of 3




                                   1   the State Water Project.2 They divert water from rivers and bays in Northern California to other

                                   2   parts of the state.3 The plaintiffs allege that the water projects contribute to the decline of various

                                   3   endangered fish species.4 In January 2019, the federal Bureau of Reclamation, which operates the

                                   4   water projects, proposed a new plan to increase the projects’ water diversions.5 The federal

                                   5   defendants concluded, based on the biological opinions, that the proposed plan would not

                                   6   jeopardize endangered fish species.6 The plaintiffs then sued to (1) seek declaratory relief finding

                                   7   that the biological opinions are arbitrary and capricious, and (2) enjoin federal defendants from

                                   8   acting in reliance of the opinions.7

                                   9         The San Luis & Delta-Mendota Water Authority (“SLDMWA”) and Westlands Water District

                                  10   (“Westlands”) moved to intervene as defendants.8 The SLDMWA consists of 28 member

                                  11   agencies, including Westlands, that supply water from the Central Valley Project for farms,

                                  12   communities, and wildlife.9 The Intervenors moved to intervene either as a matter of right or
Northern District of California
 United States District Court




                                  13   permissively. Plaintiffs opposed the motion to intervene as of right, but conceded that the

                                  14   intervenors have met the requirements to intervene permissively. The court grants permissive

                                  15   intervention.

                                  16

                                  17                                                  ANALYSIS

                                  18             “On timely motion, the court may permit anyone to intervene who . . . has a claim or defense

                                  19   that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

                                  20   An applicant requesting permissive intervention “must prove that it meets three threshold

                                  21

                                  22   2
                                           Id. at 2 (¶ 2).
                                  23   3
                                           Id.
                                       4
                                  24       Id. at 2 (¶ 3).
                                       5
                                           Id. at 2–3 (¶¶ 2, 5).
                                  25   6
                                           Id. at 5 (¶¶ 9–13)
                                  26   7
                                           Id. at 47.
                                       8
                                  27       Motion to Intervene – ECF No. 17 at 3.
                                       9
                                           Id. at 9.
                                  28

                                       ORDER – No. 19-cv-07897-LB                            2
                                              Case 3:19-cv-07897-LB Document 37 Filed 01/27/20 Page 3 of 3




                                   1   requirements: (1) it shares a common question of law or fact with the main action; (2) its motion is

                                   2   timely; and (3) the court has an independent basis for jurisdiction over the applicant’s claims.”

                                   3   Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998) (citing Nw. Forest Resource Council v.

                                   4   Glickman, 82 F.3d 825, 839 (9th Cir. 1996)). “Even if an applicant satisfies those threshold

                                   5   requirements, the district court has discretion to deny permissive intervention.” Id.

                                   6         Plaintiffs do not dispute that the intervenors can intervene permissively.10 Plaintiffs ask only

                                   7   that the court limit intervenor filings to those that are not duplicative of filings by the federal

                                   8   defendants.11 The court does not impose those restrictions at this time. Instead, the court will

                                   9   address case-management issues when they arise.

                                  10         Accordingly, the court grants the intervenors permissive intervention.

                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13         This disposes of ECF No. 17.

                                  14

                                  15         IT IS SO ORDERED.

                                  16         Dated: January 27, 2020

                                  17                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  18                                                      United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   10
                                            Opp’n – ECF No. 29 at 12.
                                  28   11
                                            Id. at 13.

                                       ORDER – No. 19-cv-07897-LB                          3
